:ause number




                                         IN THE


                            COURT OF CRIMINAL APPEALS

                                        OF   TEXAS




                                                             RECEIVED IN
                                 Joshua Johnson,        COURT OF CRIMINAL APPEALS
        FILED IN
COURT OF CRIMINAL APPEALS           Applicant                 APR 06 2015
      APR 13 2015                            v.


                                                            Abel Acosta, Clerk
    Abel Acosta, Clerk         The State of Texas,

                                   Respondent




                     Petition For Discretionary Review

                   From The Fourteenth Court Of Appeals




                     MOTION FOR EXTENSION.TO FILE PDR




TO THE HONORABLE JUSTICES IN THE COURT OF CRIMINAL APPEALS:

  COMES NOW, JOSHUA JOHNSON, TDCJ-ID# 01906857, Applicant, pro se,
and respectfully moves this Court to extend the deadline for filing
a Petition For Discretionary Review in Appeal Cause Number 14-14-
00066-GR, Joshua L. Johnson v. State of Texas, by sixty days. In
support, Applicant would show the following:


                                         -   1    -
                                    I.

  The Fourteenth Court of Appeals affirmed Applicant's conviction
on March 17,2015. Applicant was not notified of this ruling until
March 25,2015. The deadline for Applicant to file a Petition.For
Discretionary Review (PDR) is thirty days from the decision of the
Court of Appeals.


                                    II.


  Applicant is currently incarcerated in the Texas Department of
Criminal Justice - Institutional Division at Telford Unit, 3899

State Hwy. 98, New Boston, Texas 75570. The Unit that Applicant is

housed in is currently under an annual lockdown which prohibits

Applicant from utilizing the Law Library at his Unit to research

and argue the erroneous judgment from his direct appeal. Due to
lockdown status Applicant cannot use the telephone to contact people

that may help him in is effort for justice. Applicant's movement
and ability to correspond is completely at a standstill. The Unit
could be on lockdown for thirty days which impedes Applicant's
ability to research his case.


                                III.

  Applicant is not trained in the law and has limited knowledge

of how the legal system works. Applicant will need some extra time

to familiarize himself with the Law Library once his lockdown is

over.




                                    IV.


  This is Applicant's first request for an extension of time in

this matter.




                                -    2    -
                                 V.

  For the reasons stated above, Applicant respectfully requests an

additional sixty days to complete his Petition For Discretionary

Review   in support of his appeal.


                               PRAYER


 Applicant prays that this Court grant this motion and extend the

time to file Applicant's Petition For Discretionary Review by sixty
days extending the deadline to June 17,2015.



                      Respectfully submitted,




                                                 FOSHUA L^ JOHNSON
                                                 TDCJ-ID# 01906857
                                                 Telford Unit
                                                 3899 State Hwy. 98
                                                 New Boston,TX 75570

                                                 Pro   Se




                               - 3    -
JOSHUA L.   JOHNSON
TDCJ-I'D# 01906857
                                                                                ShiREVEPORT LA 710
Telford Unit
3899 State Hwy.   98
                                                                                  2iS M AIR ?fr)'% pM "7 i                 •*"
New Boston,TX* 75570                                                                                          "" ~    "    »*-*'
                                FOURTEENTH COURT OF APPEALS
                                       301 Fannin, Suite 245
                                             Houston,TX                 77002
 LEGAL MAIL *
                                  i"   j*—"™1 .•*•*.*          f_*.t„i X to
                                                                                }i,iiM,1iiHirMiii'iiihi'i'i)'''hii'iMiHihiMiihiiiMrhiii
                                                                        OFRCIMRBUMSESS                             3*?::           U.S.POSTAGE». PITNEY BOWES
                                                                        STATE OFtTEXAS
            COURT OF APPEALS                                            PENftUBHtQB;
         301 FANNIN, ROOM 245                                           PRI¥^re USE
                                                                                                                     pM      ifvr2 $000.490
                                                                                                                     •••Wr". 0001378733 APR 01 2015
        HOUSTON, TEXAS 77002
                                                        Court ofCriminal Appeals
                                                        PO Box 12308
                                                        Austin TX 78711
                                   '••^^•7              1 i 230B08               i.ii,j...,ill,«|,..i..'»i"il«|.|i|»H'»i.»»Mlyi,i',JI-iW'il'